Citation Nr: 1211940	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  05-09 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for chronic adjustment disorder with posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to December 1980.

This matter came to the Board of Veterans' Appeals (Board) from a June 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to an increased rating for chronic adjustment disorder.  A January 2007 rating decision granted service connection for PTSD, which was included with service-connected chronic adjustment disorder, recharacterizing the issue as chronic adjustment disorder with PTSD.  

In a September 22, 2010 decision, in pertinent part, the Board granted entitlement to a 50 percent disability rating for chronic adjustment disorder with PTSD.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2011 Joint Motion for Partial Remand (JMPR), the Court vacated the part of the Board's decision which denied entitlement to a rating in excess of 50 percent for chronic adjustment disorder with PTSD.  The appeal as to the remaining issues was dismissed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a December 1997 rating decision, service connection was established for chronic adjustment disorder, rated 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440.  In May 2002, the Veteran filed an increased rating claim for chronic adjustment disorder.  As detailed, in a January 2007 rating decision, the RO granted service connection for PTSD, and recharacterized the issue as chronic adjustment disorder with PTSD, continuing the 30 percent disability rating.  In the September 2010 decision, the Board awarded a 50 percent disability rating for chronic adjustment disorder with PTSD.

In the September 2010 vacated decision, the Board had concluded that the treatment records did not reveal occupational and social impairment with deficiencies in most areas due to PTSD symptoms listed in the schedular criteria for a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440.  In such Board decision, it was acknowledged that in VA and private evaluations, the Veteran's Global Assessment Functioning (GAF) scores were 47 and 50, but evaluations are not based solely on GAF scores.  

For purposes of considering the evidence in connection with the chronic adjustment disorder with PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The basis of the JMPR is that while an acknowledgement was made that a GAF score between 41 and 50 denotes serious impairment in social, occupational, or school functioning, the Board failed to adequately explain how the Veteran's symptomatology did not warrant a 70 percent disability rating under the schedular criteria.  
A VA examination is necessary to adequately assess the Veteran's chronic adjustment disorder with PTSD, to include an analysis of the meaning of the GAF scores assigned.  The Board notes that upon receipt of the Veteran's May 2002 increased rating claim, he was scheduled to attend a March 2004 VA examination which he refused to attend.  In December 2006, he was scheduled to attend a VA examination to assess the severity of his mental disorders which he failed to attend.  In December 2006 correspondence, the Veteran indicated that he was not willing to report for VA examinations.  The Board also notes that with regard to other issues that have been the subject of Board decisions, the Veteran has also expressed an unwillingness to attend VA examinations.

Thus, despite the Veteran filing an increased rating claim in May 2002, he has failed to report for scheduled VA examinations, and has failed to provide good cause for his failure to report.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran has not offered any explanation of good cause as to an inability to attend the scheduled VA examinations; it appears that he simply refuses to attend scheduled VA examinations.  When a veteran fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

In the present case, a VA examination is necessary to determine whether the Veteran is entitled to a disability rating in excess of 50 percent for chronic adjustment disorder with PTSD.  The Veteran is hereby notified that failure to report for a VA examination shall result in his increased rating claim being denied pursuant to 38 C.F.R. § 3.655(b).  


Accordingly, the case is REMANDED for the following actions:

1.  Associate updated VA outpatient treatment records with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  The Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his chronic adjustment disorder with PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should be asked to comment on the severity of the Veteran's chronic adjustment disorder with PTSD, and specify the degree of occupational or social impairment due to his service-connected chronic adjustment disorder with PTSD.  Examination findings should be reported to allow for evaluation of chronic adjustment disorder with PTSD under 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his chronic adjustment disorder with PTSD.  A GAF score and an analysis of its meaning should be provided.  

3.  Upon completion of the above, readjudicate entitlement to an increased rating for chronic adjustment disorder with PTSD.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran is hereby notified that failure to report for a VA examination shall result in his increased rating claim being denied pursuant to 38 C.F.R. § 3.655(b).  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


